DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (3,191,869) in view of Jia (2020/0290064) further in view of Shanklin et al. (6,345,773)
Regarding claim 1, Gilmore teaches A hose end spray head apparatus (10) configured for use with a container (16) holding a product to be sprayed, the hose end spray head apparatus comprising: a) a spray head body (74 and 48) comprising: i) a mixing body (74, 48) having a top surface, a bottom surface and a sidewall extending therebetween (fig 3, 4), wherein said bottom surface is adapted to mount onto the container (fig 1); ii) a spray outlet arm (148) extending outwardly from said mixing body, said mixing body (fig 3), wherein: a) a transverse longitudinal spray bore extends through said spray outlet arm and said mixing body (fig 3), wherein a first end of said spray bore is configured to discharge a mixed fluid therefrom and wherein a second end of said spray bore define a first set of threads (28); b) a first radial sidewall bore (98) extends from said sidewall to said spray bore; c) a first offset top surface bore (100) extends from said top surface to said first radial sidewall bore, wherein the spray head body further includes a plug (102) in sealing engagement within said first radial sidewall bore between said first offset top surface bore and said sidewall, whereby said spray bore communicates with atmosphere via said first radial sidewall bore and said first offset top surface bore (fig 3); d) an axial bottom surface bore (94) extends from said bottom surface to said spray bore, wherein said axial bottom surface bore is configured to draw the product from the container so as to inject the product into said spray bore (fig 3); and e) a vent bore (92) is configured to communicate an open interior of the container with atmosphere; and b) a hose coupling (12) having a first end engaged with said first set of threads of said second end of said spray bore to secure said hose coupling to said mixing body, wherein said hose coupling defines a transverse longitudinal inlet bore in fluid communication with said spray bore (fig 3), and wherein a second end of said hose coupling is configured to mount to a fluid supply (inherent).
But fails to disclose that  said spray outlet arm and the mixing body being a unitary construction, and that the vent bore is a radial sidewall bore.
However, Jia teaches a similar hose end sprayer that includes a mixing body (5) that includes an outlet arm (fig 13) the mixing body and the outlet arm are of unitary construction. The mixing body of Jia also teaches an interface between a quick connect fitting and the mixing body. This interface is not disclosed as threaded, but one of ordinary skill in the art would know that it could very well be threaded.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the mixing body of  Gilmore a one piece body, having the outlet arm and the mixing body be of unitary construction, in order to make the mixing body out of fewer elements, thereby simplifying construction. Additionally, the modified mixing body would still have the inner threads at the inlet, in order to have a quick connect fitting be threaded into the mixing body for quick and easy connection to a hose.
The above combination still fails to tech that the vent bore is a radial sidewall bore.
However, Shanklin et al teaches a vent bore (70) that is a radial sidewall bore in a mixing body (16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to relocate the vet bore in Gilmore as modified above higher, up into the mixing body, as taught by Shanklin et al. and have it be a radial sidewall ore in order to have it be part of the unitary mixing body and have it less likely to become blocked or clogged.
Regarding claim 2, Gilmore as modified above further includes a rotary dial (106) rotatably mounted onto said top surface of said mixing body and having a plurality of circumferentially spaced holes (116) extending therethrough, wherein successive holes of said plurality of circumferentially spaces holes have an increasing hole diameter (fig 2), and wherein only a single selected hole of said plurality of circumferentially spaces holes aligns with said first offset top surface bore at a time (fig 3) whereby said plurality of circumferentially spaced holes selectively varies an amount of air drawn into said spray bore through said first offset top surface bore.  
Regarding claim 3, wherein said rotary dial defines a plurality of circumferentially spaced recesses (118) within a bottom face of said rotary dial with a respective recess of said plurality of circumferentially spaced recesses coinciding with a respective hole of said plurality of circumferentially spaced holes (fig 3), and wherein said mixing body further defines a second offset top surface bore (110) and wherein said hose end spray head apparatus further includes a detent (120) mounted within said second offset top surface bore, wherein said detent engages a selected recess of said plurality of circumferentially spaced recesses when said single selected hole of said plurality of circumferentially spaces holes aligns with said first offset top surface bore. 
Regarding claim 4,  said detent includes a spring loaded bearing (120) wherein said bearing is yieldingly retained with said selected recess of said plurality of circumferentially spaced recesses.  
Regarding claim 5,  said axial bottom surface bore is defined by a first inner diameter and a second inner diameter smaller than said first inner diameter (fig 3), wherein said second inner diameter couples said first inner diameter with said spray bore.  (fig 3)
Regarding claim 6, further including an adapter (130) proportioned to be received within said axial bottom surface bore (fig 4) and defining a longitudinal adapter bore therethrough having a third inner diameter smaller than said second inner diameter of said axial bottom surface bore (fig 4).  
Regarding claim 7,  wherein said second end of said hose coupling is configured to mount to a conventional garden hose nozzle (fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             4/26/2022